DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5-9, and 12-13 are pending.
Claims 15-18 and 20-23 are withdrawn as they are directed to an invention non-elected without traverse on 22 April 2022. 
Response to Arguments
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive. The limitations the applicants argue are not required elements in the method claim. That is, there is no “refilling step” positively recited. There is, however, a step of either injecting or pumping but it is not clear if by refilling they mean the injecting or pumping step already recited or some new unclaimed step. Additional evidence that this points to a new step not required is that the claims don’t recite “the fluid” introduced in the pumping/injecting step. The Applicant is reminded of MPEP 2111.04 which states, inter alia, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, that whole wherein statement is not required. In the interests of compact prosecution, the Examiner has provided a reference which discloses the features claimed should applicant amend the claim to positively recite the limitation. See 2015/0344288 (Ortega), specifically figures 7-10, elements 14, 15 which correspond to the “gap in the neck” and element 16 which shows a shackle that corresponds to the “at least one arm”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-9 and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In re claim 1, there is no “refilling step”. There is a step of either injecting or pumping but it is not clear if by refilling they mean the injecting or pumping step already recited or some new unclaimed step. Additional evidence that this points to a new step not required is that the claims don’t recite “the fluid” introduced in the pumping/injecting step. The Applicant is reminded of MPEP 2111.04 which states, inter alia, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, that whole wherein statement is not required. However, the Examiner has provided a reference which discloses the features claimed should applicant amend the claim to positively recite the limitation. See 2015/0344288 (Ortega), specifically figures 7-10, elements 14, 15 which correspond to the “gap in the neck” and element 16 which shows a shackle that corresponds to the “at least one arm”.
In re claim 3, the phrase “can be”, or “can”, or “could be” renders the scope of the claim unclear because “can” is susceptible to more than one plausible construction. The verb form of the word “can” carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability, or it can be used to indicate a possibility or a probability. Therefore, it is not clear whether the limitation refers to a capability that is required to be present in the invention, or whether it refers to a capability that is a mere possibility that is not required.
Regarding claim 13, the scope of the claim is unclear because the types of structures that can be sold under specified trade names can change.  As such, it is unclear what structure a device must have in order to fall within the claim scope.  Claim 13 contains the trademark/trade name LIQUI-SURE and VITOP ORIGINAL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of valve or tap and, accordingly, the identification/description is indefinite.
	The above is not represented as an exhaustive list of unclear language, and the entirety of the claims should be thoroughly reviewed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimard (US 6,168,037)
Regarding claim 1, Grimard teaches method for refilling a container, said method including: 
providing a fluid-dispensing container (10) having at least a first chamber for containing a fluid to be dispensed therefrom, and a valve or tap assembly (32) for dispensing said fluid from the first chamber, said valve or tap assembly having an outlet for dispensing fluid and closure means (50, 55) for said outlet; 
providing a fluid refilling apparatus (60) to engage the valve or tap assembly (figure 3; column 7, lines 64-67); 
moving the closure means (50, 55) of the valve or tap assembly from a closed condition to an open condition (figure 3; column 8, lines 1-12); 
 injecting or pumping fluid from the refilling apparatus through the outlet of the valve or tap assembly and into the first chamber (column 8, lines 14-16); and 
removing the refilling apparatus (60) from the valve or tap assembly and moving the closure means from the open condition to the closed condition (column 8, lines 24-30).

	Regarding claim 8, Grimard discloses that as the container is removed from the refilling apparatus, the closure means moves back from the open condition to the closed condition (column 8, lines 24-30).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 6,925,780)
Regarding claim 1, Anderson method for refilling a container, said method including: 
providing a fluid-dispensing container (10) having at least a first chamber for containing a fluid to be dispensed therefrom, and a valve or tap assembly (16, 22) for dispensing said fluid from the first chamber, said valve or tap assembly having an outlet (14) for dispensing fluid and closure means (22) for said outlet; 
providing a fluid refilling apparatus (39) to engage the valve or tap assembly (figure 2); 
moving the closure means (22) of the valve or tap assembly from a closed condition to an open condition (column 8, lines 39-40; compare figures 3 and 4); 
 injecting or pumping fluid from the refilling apparatus through the outlet of the valve or tap assembly and into the first chamber (column 8, lines 44-46; figure 4); and 
removing the refilling apparatus from the valve or tap assembly and moving the closure means from the open condition to the closed condition (column 8, lines 59-65; figure 5, and column 8, lines 14-15)
wherein after refilling the container with fluid, a security/tamper evident cap/clip/seal/tab is located on the valve assembly or tap assembly, the cap/clip/seal/tab having at least one arm member which extends into or around a gap in a neck of the valve assembly or tap assembly, physically blocking linear movement of one or more tabs or flaps of the valve (The Applicant is reminded of MPEP 2111.04 which states, inter alia, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, that whole wherein statement is not required as there is no required “refilling step”)
	Regarding claim 5, Anderson teaches that said refilling apparatus includes an engaging portion which engages said closure means of the valve or tap assembly, moving it from the closed condition to the open condition (compare figures 2 and 3, gripping device engages the plug 22).

Claims 1, 6-7, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Py (US 2005/0178462).
Regarding claim 1, Py discloses a method for refilling a container, said method including: 
providing a fluid-dispensing container (12) having at least a first chamber (22) for containing a fluid to be dispensed therefrom, and a valve or tap assembly (16) for dispensing said fluid from the first chamber, said valve or tap assembly having an outlet (at 28) for dispensing fluid and closure means (20) for said outlet; 
providing a fluid refilling apparatus (72) to engage the valve or tap assembly (figure 9); 
moving the closure means of the valve or tap assembly from a closed condition to an open condition (figure 9; paragraph 0060, “depress with the filling member 72 the valve member 20 axially inwardly into the vial from the closed to the open position”) ; 
 injecting or pumping fluid from the refilling apparatus through the outlet of the valve or tap assembly and into the first chamber (paragraph 0061; “the substance source 76 includes one or more pumps for pumping the substance 78 through the filling member and into the vial.”); and 
removing the refilling apparatus from the valve or tap assembly and moving the closure means from the open condition to the closed condition (paragraph 0061, “moving the filling member into and out of engagement”; paragraph 0062);
wherein after refilling the container with fluid, a security/tamper evident cap/clip/seal/tab is located on the valve assembly or tap assembly, the cap/clip/seal/tab having at least one arm member which extends into or around a gap in a neck of the valve assembly or tap assembly, physically blocking linear movement of one or more tabs or flaps of the valve (The Applicant is reminded of MPEP 2111.04 which states, inter alia, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, that whole wherein statement is not required as there is no required “refilling step”).
Regarding claim 6, Py discloses that wherein, said closure means is biased to the closed condition, and said engaging portion of the refilling apparatus urges the closure means to the open condition (paragraph 0055, “spring 48 that allows the flexible valve member 20 to move axially between the closed and open positions, and normally biases the valve member into the closed position.”)
	Regarding claim 7, Py discloses that said refilling apparatus includes a nozzle member from which fluid is injected and/or pumped into the valve or tap assembly, and which mates with the outlet of the valve or tap assembly simultaneously as the engaging portion engages the closure means (compare figures 7 and 9).
Regarding claim 12, the claim is attempting to further defining structure, however it is not required because it is contingent on a method step not required in the claim. Therefore, the claim is anticipated as there is noting required by the claim. 
	Regarding claim 13 as best understood, Py accounts for this subject matter in that the closure (20) can be considered an on/off valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,925,780) in view of Vandersteen (US 2014/0053950)
	Regarding claims 2 and 3, Anderson accounts for much of the claimed subject matter as set forth above, but does not disclose that the fluid is supplied to a predetermined volume, or to a predetermined range of volume that can be selected by a user.
	Vandersteen teaches that it is known in the art to have a dispenser with a user input to dispense a predetermined volume of fluid into the chamber of the container (paragraph 0082).  Vandersteen teaches that an advantage of this configuration is to be able to charge a price per unit volume (paragraph 0082).
It would have been obvious to one skilled in the art to modify the method of Anderson to dispense a predetermine range of volume selected by a user, based on the teaching of Vandersteen, for the purpose of allowing the device to charge a price per unit volume to the user, and/or to facilitate individualized filling of containers.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US 6,168,037) in view of Opland (US 9,878,098)
	Regarding claim 9, Grimard accounts for the subject matter of claim 1 as set forth above, but does not disclose that when engaged with the refilling apparatus, the valve or tap assembly and, thus, the container, are held in an inverted position.
	Opland teaches that it is known to hold a medical-type container in an inverted position for connection with a transfer device.
	It would have been obvious to one skilled in the art to modify the method of Grimard to include holding the container in an inverted position, based on the teaching of Opland, to facilitate easy handling of the syringe, and/or as a routine combination of known steps with only predictable results.

Other Prior Art
	The attached PTO-892 form includes references which are not relied on above but are considered relevant to this application, including:
	See 2015/0344288 (Ortega), specifically figures 7-10, elements 14, 15 which correspond to the “gap in the neck” and element 16 which shows a shackle that corresponds to the “at least one arm”. Ortega appears to teach the limitations of the wherein statement in at least claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753